DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 06/28/2022.
Claims 1-3 and 4-20 are pending.
Claims 1, 13, 15, 18 and 20 are further amended.
Claim 4 is cancelled.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 9-15, claims 1, 15 and 18; filed on 06/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Holtschneider (US20060046719) and in further view of Deivasigamani (US20130090115).
The applied reference has a common assignee  with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As to claim 1, Bradley teaches a method, comprising: configuring, by one or more processors of a computing device connected to an access point via a first network of the access point (¶0017 network 110; ¶0040 configuring accessory device; accessory device configured; ¶0045 controller device  to configure the accessory device; ¶0056 controller device  connecting to the access point; ¶0079 controller, processor (device) an accessory to be connected to the access point via the first network of the access point, (¶0017 network 110; ¶0061 accessory device  connects to the access point) receiving, by the one or more processors, information that identifies that the accessory is connected to the access point via the first network of the access point; (¶0017 network 110; ¶0035 device  receive information from the accessory device; ¶0040 accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network; ¶0087 processor perform a feature or any combination of features) after configuring the accessory to be connected to the access point via the first network of the access point (¶0017 network 110; ¶0032 configuring accessory device; ¶0040 accessory device connected to the  network provided by the access point) and in accordance with the accessory being connected to the access point via the first network of the access point based at least in part on the information: (¶0017 network 110; ¶0040 accessory device connected to the  network provided by the access point; received information (which) indicates that the accessory device has been configured and devices  connected to the wireless network) receiving, by the computing device, accessory connection information from the access point via the first network of the access point, the accessory connection information identifying whether the accessory is connected to the access point via the first network of the access point: (¶0017 network 110; ¶0040 accessory device connected to the  network provided by the access point; received information (which) indicates that the accessory device has been configured and devices  connected to the wireless network) and determining, based at least in part on the received connection information, whether the computing device is still connected to the access point via the first network of the access point (¶0017 network architecture 110, includes access point, accessory device;  ¶0040 received information, which may include determining that configuration of the accessory device successful and connected to the wireless network; ¶0061 accessory device  connects to the access point) and whether the accessory is no longer connected to the access point via the first network of the access point; (¶0058 determines accessory device has closed the connection; ¶0061 accessory device  connects to the access point) and in accordance with determining that the computing device is still connected to the access point via the first network of the access point (¶0017 network architecture 110, includes access point, accessory device; ¶0040 received information, which may include determining that configuration of the accessory device successful and connected to the wireless network; ¶0061 accessory device  connects to the access point) and that the accessory is no longer connected to the access point via the first network of the access point: (¶0058 determines accessory device has closed the connection; ¶0061 accessory device  connects to the access point). 
Although Bradley teaches the method recited above, wherein Bradley fails to expressly teach the access point configured to communicate via a first connection type; detecting, by the one or more processors, the accessory within a proximate range of the computing device using a second connection type; and transmitting to the accessory, by the one or more processors and using the second connection type.
Holtschneider, however discloses, the access point configured to communicate via a first connection type; (¶0028 device communicate with different access points; ¶0049 access point communicates with communication devices via a long-range wireless interface; ¶0051  initiate the long-range wireless connection between) detecting, by the one or more processors, the accessory within a proximate range of the computing device using a second connection type; (¶0005 transceiver detects the presence of  devices; short-range transceiver; ¶0039 detector, identifying the location of the devices;  distances between  devices) and transmitting to the accessory, by the one or more processors and using the second connection type, (¶0032  long-range communication; ¶0046 short-range wireless connection; ¶0051 transmits to device).
Thus given the teaching of Holtschneider it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Holtschneider and Bradley for access point communicating using long and short range wireless connections. One of ordinary skill in the art would be motivated to allow for automatically initiates a long-range wireless connection when device is not lined or connected. (See Holtschneider para 0058)
 Although the combination of Bradley and Holtschneider teach the method recited above, wherein the combination of Bradley and Holtschneider fail to expressly teach determining, by the one or more processors, a particular network of the access point for reconnecting the accessory to a same network of the access point as the computing device based at least in part on the accessory no longer being connected to the access point via the first network of the access point; transmitting to the accessory, by the one or more processors and using the second connection type, and control instructions to enable the accessory to reconnect the accessory to the access point via the determined network of the access point using the first connection type.
Deivasigamani, however discloses, determining, by the one or more processors, a particular network of the access point for reconnecting the accessory to a same network of the access point as the computing device (¶0045 network, access point; ¶0073 device selects an evaluated option, (associated with) access point for reconnection) based at least in part on the accessory no longer being connected to the access point via the first network of the access point (¶0045 access point disconnect the client device; network, access point;) and transmitting to the accessory, by the one or more processors and using the second connection type, (¶0005 establish connection to transmit data; ¶0021 LTE wireless network connection) control instructions to enable the accessory to reconnect the accessory to the access point via the determined network of the access point using the first connection type. (¶0018 instructions are configured establish a new connection to the first access point; ¶0021 LTE wireless network connection; ¶0073 device selects an evaluated option, access point for reconnection; ¶0074 select the first  access point).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for determining an access point for reconnection after disconnection. One of ordinary skill in the art would be motivated to allow for maintain a list of access points and parameters useful for identifying an access point. (See Deivasigamani para 0012)
As to claim 2, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 1, wherein Bradley further teaches the method of claim 1, wherein the determined network of the access point is further determined based at least in part on identification that the computing device is connected to the first network of the access point. (¶0017 network architecture 110 includes an access point 104; ¶0034 controller device connected to network by the access point 104).
As to claim 3, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 2, wherein Bradley further teaches the method of claim 2, further comprising: presenting, by the one or more processors and on a display of the computing device: a user interface that indicates that a) the computing device is connected to the access point via the first network of the access point, (¶0020 controller device  include display; ¶0036 controller device  display information in user interface, (information associated with the) accessory device; ¶0040 accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network; ¶0061 accessory device  connects to the access point) and b) that the accessory is connected to a different network or no network; and a user interface element that identifies the determined network of the access point; (¶0034 device identifies the wireless network; ¶0058 determines accessory device has closed the connection).
Although the combination of Bradley and Holtschneider teach the method recited above, wherein the combination of Bradley and Holtschneider fail to expressly teach receiving, by the one or more processors, a selection of the user interface element that identifies the determined network of the access point, wherein the transmission to the accessory of the control instructions is performed at least in response to the selection of the user interface element.
Deivasigamani, however discloses, and receiving, by the one or more processors, a selection of the user interface element that identifies the determined network of the access point, wherein the transmission to the accessory of the control instructions is performed at least in response to the selection of the user interface element. (¶0012 device comprises: a wireless interface useful for identifying an access point; ¶0018 obtain access points, interface; ¶0066 select access point; ¶0067 requests access selected point; ¶0084 UE receive and transmit data).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for identifies the determined network of the access point. One of ordinary skill in the art would be motivated to allow for providing updates of available access points via notification message. (See Deivasigamani para 0053)
As to claim 5, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 2, wherein Bradley further teaches the method of claim 2, wherein the determined network of the access point and the first network of the access point are the same network of the access point. (¶0017 network architecture 110 includes an access point 104; ¶0034 controller device connected to network by the access point 104).
As to claim 6, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 1, wherein Deivasigamani further teaches the method of claim 1, wherein the determined network of the access point is further determined based at least in part on heuristics that identify the determined network as having a highest score among a plurality of networks identified by the computing device. (¶0052 ranks, (based on) weighted value; ¶0073 selects, access point (with) best or highest scoring; ¶0080 ranks the access points accordingly from best to worst).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for determining an access point for reconnection based on weighted scores. One of ordinary skill in the art would be motivated to allow for utilizing weighting algorithms to evaluate parameters of access point. (See Deivasigamani para 0049)
As to claim 7, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 6, wherein Deivasigamani further teaches the method of claim 6, wherein the heuristics are based at least in part on historical connection information of the computing device. (¶0021 evaluating at least one metric relating to historical connection; ¶0038 evaluation to identify a desirable access point for connection and/or re-connection (based on) historical data).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for determining an access point for reconnection based on historical data. One of ordinary skill in the art would be motivated to allow for measuring and reporting channel quality information. (See Deivasigamani para 0084)
As to claim 9, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 1, wherein Holtschneider further teaches the method of claim 1, wherein the second connection type comprises a short-range connection. (¶0046 short range wireless connection (second connection type).
Thus given the teaching of Holtschneider it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Holtschneider and Bradley for access point communicating using short range wireless connections. One of ordinary skill in the art would be motivated to allow for detecting device characteristics. (See Holtschneider para 0034)
As to claim 10, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 9, wherein Holtschneider further teaches the method of claim 9, wherein the first connection type comprises a connection with longer range than the second connection type. (¶0032 long-range wireless connection (first connection type).
Thus given the teaching of Holtschneider it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Holtschneider and Bradley for access point communicating using long range wireless connections. One of ordinary skill in the art would be motivated to allow for comparing device discriminators before initiating a connection type. (See Holtschneider para 0050)
As to claim 11, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 1, wherein Bradley further teaches the method of claim 1, wherein the accessory does not include a display device. (¶0021 accessory device not include a user interface; ¶0045 user interface, e.g., a display).
As to claim 13, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 1, wherein Deivasigamani further teaches the method of claim 1, wherein determining that the accessory is not connected to the access point via the first network of the access point includes sending information to the accessory using the first connection type; and identifying that a particular amount of time has passed without receiving a response from the accessory. (¶0009 device was just disconnected; ¶0022 wireless network connection; ¶0045 access points  disconnect the client device; ¶0097 not receive either an acknowledgement or non-acknowledgement within an acceptable time).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for communicating using long range wireless connections and determine no connection via not receiving a response at  specified time. One of ordinary skill in the art would be motivated to allow for monitoring quality and report channel quality. (See Deivasigamani para 0084)
As to claim 14, the combination of Bradley, Holtschneider and Deivasigamani teach the method of claim 13, wherein Holtschneider further teaches the method of claim 13, wherein the information is sent to the accessory via the access point using the first connection type. (¶0060  connection request, long-range wireless connection).
As to claim 15, Bradley teaches a computing device connected to an access point, comprising: one or more memories storing computer-executable instructions; and one or more processors in communication with the one or more memories and configured to execute the computer-executable instructions to at least: configure, (¶0087 access point, memory device  store instructions which, when executed by the processor to perform a feature or any combination of features) using a first connection type, an accessory to be connected to the access point via a first network of the access point; receive information that identifies that the accessory is connected to the access point via the first network of the access point; (¶0023 access point,  connection point; ¶0035 device receive information from the accessory device; ¶0040 accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network; ¶0061 accessory device  connects to the access point) after configuring the accessory to be connected to the access point via the first network of the access point and in accordance with the accessory being connected to the access point via the first network of the access point based at least in part on the information: (¶0017 network 110; ¶0037 receive information; establish link; ¶0040 configuring accessory device; ¶0061 accessory device  connects to the access point) receive accessory connection information from the access point via the first network of the access point, the accessory connection information identifying whether the accessory is connected to the access point via the first network of the access point; (¶0017 network 110; ¶0040 received information, which may include determining that configuration of the accessory device successful and connected to the wireless network; ¶0061 accessory device  connects to the access point) receive accessory connection information from the access point via the first network of the access point, the accessory connection information identifying whether the accessory is connected to the access point via the first network of the access point; (¶0017 network 110; ¶0040 received information, which may include determining that configuration of the accessory device successful and connected to the wireless network; ¶0061 accessory device  connects to the access point)  and determine, based at least in part on the received connection information, whether the computing device is still connected to the access point via the first network of the access point and whether the accessory is no longer connected to the access point via the first network of the access point; (¶0017 network 110; ¶0040 received information, which may include determining that configuration of the accessory device successful and connected to the wireless network; ¶0061 accessory device  connects to the access point) and in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point: (¶0017 network 110; ¶0040 received information, which may include determining that configuration of the accessory device successful and connected to the wireless network; ¶0058 determines accessory device has closed the connection; ¶0061 accessory device  connects to the access point).
Although Bradley teaches the method recited above, wherein Bradley fails to expressly teach the accessory within a proximate range of the computing device using a second connection type; detect the accessory within a proximate range of the computing device using a second connection type; the determined particular network of the access point being of the first connection type and transmit to the accessory, using the second connection type.
Holtschneider, however discloses, the accessory within a proximate range of the computing device using a second connection type; (¶0005 transceiver detects the presence of  devices; short-range transceiver; ¶0039 detector, identifying the location of the devices;  distances between  devices) detect the accessory within a proximate range of the computing device using a second connection type; (¶0005 transceiver detects the presence of  devices; short-range transceiver; ¶0039 detector, identifying the location of the devices;  distances between  devices) the determined particular network of the access point being of the first connection type; (¶0026 long-range wireless connection; ¶0028 network 10  includes access point) and transmit to the accessory, using the second connection type, (¶0019 transmitting wireless signals; ¶0046 short-range wireless connection).
Thus given the teaching of Holtschneider it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Holtschneider and Bradley for access point communicating using long and short range wireless connections. One of ordinary skill in the art would be motivated to allow for receive a devices characteristics via request in order to initiate a connection. (See Holtschneider para 0027)
Although the combination of Bradley and Holtschneider teach the method recited above, wherein the combination of Bradley and Holtschneider fail to expressly teach determine a particular network of the access point for reconnecting the accessory to a same network of the access point as the computing device based at least in part on the accessory no longer being connected to the access  point via the first network of the access point and control instructions to enable the accessory to reconnect the accessory to the access point via the determined network of the access point using the first connection type.
Deivasigamani, however discloses, determine a particular network of the access point for reconnecting the accessory to a same network of the access point as the computing device based at least in part on the accessory no longer being connected to the access  point via the first network of the access point, (¶0045 access points may disconnect the client device; ¶0073 device selects an evaluated option (associated with) access point for reconnection) control instructions to enable the accessory to reconnect the accessory to the access point via the determined network of the access point using the first connection type. (¶0022 LTE wireless connection; ¶0073 device selects access point  for reconnection).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for determining an access point for reconnection. One of ordinary skill in the art would be motivated to allow for providing continuous monitoring of access points. (See Deivasigamani para 0071)
As to claim 16, the combination of Bradley, Holtschneider and Deivasigamani teach the device of claim 15, wherein Bradley further teaches the computing device of claim 15, wherein the determined network of the access point is further determined based at least in part on identification that the computing device is connected to the first network of the access point. (¶0040 determining that the configuration status information indicates that the accessory device is configured connected to the wireless network).
As to claim 18, Bradley teaches A non-transitory computer-readable medium storing a plurality of computer-executable instructions that, when executed by one or more processors of a computing device connected to an access point, cause the one or more processors to perform operations (¶0087 access point, memory device  store instructions which, when executed by the processor to perform a feature or any combination of features) comprising: configuring, using a first connection type, an accessory to be connected to the access point via a first network of the access point (¶0017 network 110; ¶0040 configuring accessory device; ¶0061 accessory device  connects to the access point)  receiving information that identifies that the accessory is connected to the access point via the first network of the access point; (¶0017 network 110; ¶0035 device  receive information from the accessory device; ¶0040 accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network) after configuring the accessory to be connected to the access point via the first network of the access point and in accordance with the accessory being connected to the access point via the first network of the access point based at least in part on the information: (¶0017 network 110; ¶0040 configuring accessory device; accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network; ¶0061 accessory device  connects to the access point) receiving, by the computing device, accessory connection information from the access point via the first network of the access point, the accessory connection information identifying whether the accessory is connected to the access point via the first network of the access point; (¶0017 network 110; ¶0035 device  receive information; ¶0040 configuring accessory device; accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network; ¶0061 accessory device  connects to the access point) and  determining, based at least in part on the received connection information, whether the computing device is still connected to the access point via the first network of the access point and whether the accessory is no longer connected to the access point via the first network of the access point; (¶0017 network 110; ¶0040 configuring accessory device; accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network; ¶0058 determines accessory device has closed the connection; ¶0061 accessory device  connects to the access point) and in accordance with determining that the computing device is still connected to the access point via the first network of the access point and that the accessory is no longer connected to the access point via the first network of the access point: (¶0017 network 110; ¶0040 configuring accessory device; accessory transmit information to the controller; (information includes) device configuration status information indicates that the accessory device has been configured and devices  connected to the wireless network; ¶0058 determines accessory device has closed the connection; ¶0061 accessory device  connects to the access point).
Although Bradley teaches the method recited above, wherein Bradley fails to expressly teach detecting the accessory within a proximate range of the computing device using a second connection type; the determined particular network of the access point being of the first connection type and transmitting to the accessory, using the second connection type.
Holtschneider, however discloses, detecting the accessory within a proximate range of the computing device using a second connection type; ((¶0005 transceiver detects the presence of  devices; short-range transceiver; ¶0039 detector, identifying the location of the devices;  distances between  devices) the determined particular network of the access point being of the first connection type; (¶0026 long-range wireless connection; ¶0028 network 10) and transmitting to the accessory, using the second connection type, (¶0019 transmitting wireless signals; ¶0046 short-range wireless connection).
Thus given the teaching of Holtschneider it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Holtschneider and Bradley for access point communicating using long and short range wireless connections. One of ordinary skill in the art would be motivated to allow for matching device characteristics then initiates a long-range wireless connection. (See Holtschneider para 0027)
Although the combination of Bradley and Holtschneider teach the method recited above, wherein the combination of Bradley and Holtschneider fail to expressly teach determining a particular network of the access point for reconnecting the accessory to a same network of the access point as the computing device based at least in part on the accessory no longer being connected to the access point via the first network of the access point and control instructions to enable the accessory to reconnect the accessory to the access point via the determined network of the access point using the first connection type.
Deivasigamani, however discloses, determining a particular network of the access point for reconnecting the accessory to a same network of the access point as the computing device based at least in part on the accessory no longer being connected to the access point via the first network of the access point, (¶0045 access points may disconnect the client device; ¶0073 device selects an evaluated option (associated with) access point for reconnection) control instructions to enable the accessory to reconnect the accessory to the access point via the determined network of the access point using the first connection type. (¶0022 LTE wireless connection; ¶0073 device selects access point  for reconnection).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for determining an access point for reconnection. One of ordinary skill in the art would be motivated to allow for a database for storing access point listings and identifiers. (See Deivasigamani para 0107)
As to claim 20, the combination of Bradley, Holtschneider and Deivasigamani teach the medium of claim 18, wherein Deivasigamani further teaches the non-transitory computer-readable medium of claim 18, wherein determining that the accessory is not connected to the access point via the first network of the access point includes: : sending information to the accessory using the first connection type; and identifying that a particular amount of time has passed without receiving a response from the accessory. (¶0009 device was just disconnected; ¶0022 LTE wireless network connection; ¶0045 access points  disconnect the client device; ¶0097 not receive either an acknowledgement or non-acknowledgement within an acceptable time).
Thus given the teaching of Deivasigamani it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Deivasigamani, Bradley and Holtschneider for determining no connection via not receiving a response at specified time and communicating using long wireless connections. One of ordinary skill in the art would be motivated to allow for providing updates based on monitoring network quality. (See Deivasigamani para 0051)
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Holtschneider (US20060046719) and  in further view of Deivasigamani (US20130090115) and in further view of Nadathur (US20160359629). 
As to claim 8, Although the combination of Bradley, Holtschneider and Deivasigamani teach the method recited above, wherein the combination of Bradley, Holtschneider and Deivasigamani fail to expressly teach the method of claim 1, wherein the accessory is configured by registering the accessory with the computing device and providing connection information for connecting to the access point via the first network of the access point.
Nadathur, however discloses, The method of claim 1, wherein the accessory is configured by registering the accessory with the computing device and providing connection information for connecting to the access point via the first network of the access point. (¶0031 accessories, connected to access point; ¶0055 accessory devices registered, maintain a persistent connection to endpoint accessory devices). 
Thus given the teaching of Nadathur it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Nadathur, Bradley, Holtschneider and Deivasigamani for registering device for providing access to access point. One of ordinary skill in the art would be motivated to allow for encrypt all communications during pair setup. (See Nadathur para 0036)
As to claim 12, Although the combination of Bradley, Holtschneider and Deivasigamani teach the method recited above, wherein the combination of Bradley, Holtschneider and Deivasigamani fail to expressly teach The method of claim 1, wherein the accessory and the computing device are associated with a same user account.
Nadathur, however discloses, The method of claim 1, wherein the accessory and the computing device are associated with a same user account. (¶0123 devices associated with the same user account).
Thus given the teaching of Nadathur it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Nadathur, Bradley, Holtschneider and Deivasigamani for registering device for providing access to access point. One of ordinary skill in the art would be motivated to allow for utilizing secret keys for session pairing. (See Nadathur para 0198)
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US20140366105) in view of Holtschneider (US20060046719) and  in further view of Deivasigamani (US20130090115) and in further view of Holden (US20100234051).
As to claim 17, Although the combination of Bradley, Holtschneider and Deivasigamani teach the device recited in claim 15, wherein the combination of Bradley, Holtschneider and Deivasigamani fail to expressly teach The computing device of claim 15, wherein the second network and the first network are the same network.
Holden, however discloses, The computing device of claim 15, wherein the second network and the first network are the same network. (¶0048 wide area network 315 can be the same wide area network as wide area network 314).
Thus given the teaching of Holden it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Holden, Bradley, Holtschneider and Deivasigamani for first and second network being the same. One of ordinary skill in the art would be motivated to allow for store of digital certificates maintained within the authentication manager. (See Holden para 0083)
As to claim 19, Although the combination of Bradley, Holtschneider and Deivasigamani teach the medium recited in claim 18, wherein the combination of Bradley, Holtschneider and Deivasigamani fail to expressly teach The non-transitory computer-readable medium of claim 18, wherein the second network and the first network are the same network.
Holden, however discloses, The non-transitory computer-readable medium of claim 18, wherein the second network and the first network are the same network. (¶0048 wide area network 315 can be the same wide area network as wide area network 314).
Thus given the teaching of Holden it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Holden, Bradley, Holtschneider and Deivasigamani for first and second network being the same. One of ordinary skill in the art would be motivated to allow for synchronizing devices utilizing TCP/IP protocol. (See Holden para 0039)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456